Lobinsón, J.
(dissenting in part). On January 6, 1916, in- a condemnation proceeding for the opening of a public alley in the city of Minot, the district court of Ward county gave judgment condemning *252certain land of Annie Olson and awarding her, as damages, $1,100. On August 3, 1917, the court made an order vacating the judgment on the ground that it had not been paid. Now it appears that according to custom on July 6, 1916, a city or special assessment warrant for $1,100, in favor of Annie Olson, was filed with the clerk of the district court and notice given to her, and before moving to vacate the judgment she did not object to the warrant or demand payment in money.
The notice to vacate the judgment was made under-the statute providing that the plaintiff must, within thirty days after final judgment, pay the money assessed, except where school or public lands on which no contract is outstanding is taken for public use. And if the money is not so paid or deposited, defendant may have execution as in a civil action, and if the money cannot be made on execution the court may annul the entire proceeding. Comp. Laws. §§ 8226, 8227. Manifestly those sections of the statute do not relate to condemnation proceedings by a city. However, it is clear that when land is taken by a city for public purposes, payment cannot be made in a city warrant, unless by consent or acquiescence of the owner of the land. The counsel do not cite any statute fixing the time within which a city must pay or lose the benefit of its condemnation proceeding, and it seems to some extent the time must be left to the reasonable discretion of the court. Doubtless, until payment the court might have deferred making an order for the entry of judgment on the verdict, or, by order or judgment, the court might have directed payment to be made within some reasonable fixed time.
In the conduct of a legal proceeding the rules of common courtesy must prevail. The legal procedure must not be made a travesty on justice. When the good lady had a written notice that there was left with the clerk of the court a city warrant for $1,100, payable to her, if she did not care to accept it, according to the usual custom in such cases, it was for her to serve a written notice refusing to accept the warrant and demanding payment in cash or legal tender within some reasonable time. It was not for her to remain silent for over a year and then, on a notice of two days, move to vacate the judgment. Nor was it for the court to grant the motion without giving the city a reasonable time within which to make payment.
The order of this court should be that the city shall pay the judgment *253in lawful money within thirty days after the filing of the remittitur, and, on such payment being made, that the order appealed from be reversed, with costs; also, that the case be at once remanded.